Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 1 of 6 Page|D# 1

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the

IlL-E
MAR 2 9 2019

  
 

 

Eastern District of Virginia

  
   

 

 

 

Umted States °f Ame"ca ) ' CLERK. u.s_ olsTRlcT couRT
v. ) . q , N_ m PIC>.'JJ pulpl \/A
. . ) CaseNo. 3.l m 0
Jose Sablno Agulrre-Leon )
aka Jose Sabino Aguirre )
) .
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of |V|al’Ch 26. 2019 in the county of Hen"ic° in the
Eanern District of Virginia , the defendant(s) violated:
Code Section 0 e se Descri lion
8 U.S.C. 1326(a), (b)(‘l) ||lega| Reentry j n p

This criminal complaint is based on these facts:

See attached affidavit

[!l Continued on the attached sheet.

% ,

Reviewed by AUsA/sAUSA; wagman 's signature
Heathe`r Hart MansHe|d Ric ard Tine, Deportation Offlcer. |CE

Printed name and !itle

 

 

 

Swom to before me and signed in my presence.

Date: March 29, 2019 /S! M

Judge ’s signM g
City and State: Richmondl Virginia Roderick C. Young, United States lV| istrate Judge

Printed name and title

 

Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 2 of 6 Page|D# 2

lN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Richmond Division
UNITED STATES OF AMERICA, )
v. § Criminal No. 3.»)61”5 063
l Jose Sabino AGUIRRE-LEON §
aka; Jose Sabino AGUIRRE )
Defendant. §

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Richard Tine, being duly sworn state the following:

1.

I am a Deportation Ofticer for U. S. Immigration & Customs Enforcement
(“ICE”) and am currently assigned to the Richmond Sub-Ofiice of the
Washington Field Oftice. I have been employed by the Agency since
March 2010. My duties as a Deportation Ofiicer involve enforcement of
the Irmnigration and Nationality Act, particularly the location and
apprehension of criminal aliens for prosecution and removal.

This afiidavit is in support of a criminal complaint charging Jose Sabino
AGUIRRE-LEON; aka: Jose Sabino AGUIRRE, with Reentry After
Deportation, in violation of 8 U.S.C. § 1326(a), (b)(l). As described
herein, Jose Sabino AGUIRRE-LEON, aka; Jose Sabino AGUIRRE, is a
citizen of Mexico, is an alien who Was previously removed from the
United States, reentered the United States, and was found in the United

States within the Eastern District of Virginia without having first obtained

Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 3 of 6 Page|D# 3

the express consent of the Attorney General or, his successor, the `
Secretary of Homeland Security.

3. The facts and information contained in this affidavit are based on my
personal knowledge and observations, information conveyed to me by
other law enforcement officials, and my review of records, documents, and
other physical evidence obtained during the course of this investigation d
This affidavit contains information necessary to support probable cause
but is not intended to include each and every fact and matter observed by
me or known to the government

4. A review of ICE’s files and computer records revealed that Jose Sabino
AGUIRRE-LEON, born September 12, 1976, in Mexico, and at all times a
citizen of Mexico, was first encountered by the former Imrnigration and
Naturalization Service at the San Ysidro San Diego California port of
entry on December 30, 2000.

5. _On December 31, 2000, AGlJIRRE-LEON was issued a Notice and Order
of Expedited Removal charging him with section 212(a) (7) (A) (i) (I) of
the Immigration and Naturalization Act in that he was an'immigrant
Without proper documentation, and attempted to elude inspection and gain _
admission to the United States by concealing himself in the trunk of a

vehicle.

Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 4 of 6 Page|D# 4

10.

11.

On December 31, 2000, AGUIRRE-LEON was removed from the United
States to Mexico from the San Ysidro port of entry. An Immigration form
1-296 is in his file verifying his departure.

‘On a date after December 31 , 2000, AGUIRRE~LEON reentered the
United States at an unknown location and time without permission.

On September 24, 2009, AGUIRRE-LEON was encountered by
Immigration and Customs (ICE) officers while incarcerated at the
Riverside Regional jail in Hopewell Virginia. An interview was conducted
and alienage and removability Were determined A set of fingerprints was
also collected from AGUIRRE-LEON and the results matched with alien
registration number xxx xxx 422. This alien registration number belongs
to AGUIRRE-LEON who was removed from the United States on
December 31, 2000 at the San Ysidro port of entry to Mexico.

On September 24, 2009, AGUIRRE-LEON was served with an I-
871Notice of Intent to reinstate a prior removal order.

On March l6, 2010, AGUIRRE-LEON pled guilty in the U.S. District
Court in the Eastem District of Virginia, case number 3:09CR00350, to
the charge of 8 U.S.C. 1326(a). AGUIRRE-LEON was sentenced to 7
months’ incarceration with one year of supervised release.

On June 24, 2010, AGUIRRE-LEON was removed to Mexico from

_Laredo Texas. A signed I-205 warrant of removal is contained in the alien

registration verifying this removal.

Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 5 of 6 Page|D# 5

12.

13.

14.

On a date after June 24, 2010, AGUIRRE-LEON reentered the United
States at an unknown location and time, without the permission of the
United States Attorney General or the Secretary of Homeland Security.

On March 26, 2019, AGUIRRE~LEON was encountered at the Henrico
County Courthouse in Henrico, Virginia. Immigration and Customs
Enforcement Officers were able to determine alienage and the identity of
AGUIRRE-LEON, and he was taken into ICE custody without incident.
Record checks to include fingerprint verification revealed that AGUIRRE-
LEON was previously removed to Mexico and assigned alien registration
number Xxx xxx 422.

On March 26, 2019, AGUIRRE~LEON entered ICE custody and was

served with an I-871 Notice of intent to reinstate a final order;

Case 3:19-mj-00053-RCY Document 1 Filed 03/29/19 Page 6 of 6 Page|D# 6

15. Based on the facts and information set forth above, I respectfully submit
that there is probable cause to believe that AGUIRRE-LEON illegally
reentered the United States after having been deported or removed, in

violation of Title 8, United States Code, Section 1326 (a), (b)(l).

%

menard %e

Deportation Officer

United States lmmigration &
Customs Enforcement

 

Sworn to and subscribed

Bef`ore me March 29, 2019 /?
ls/ l

Roderick C. Young
United States Magistrate Jud

